IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-11-00007-CV

                       IN RE TODD WARREN ALTSCHUL


                                 Original Proceeding


                           MEMORANDUM OPINION

       Todd Warren Altschul’s petition for writ of mandamus was filed in January of

2011. In the petition, Altschul complained that the trial court had not timely ruled on

Altschul’s pending petition for writ of injunction.       Altschul now requests that his

petition for writ of mandamus be dismissed because the trial court has recently ruled on

Altschul’s petition for writ of injunction.

       This appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §
51.941(a) (West 2005); and § 51.208 (West Supp. 2010). Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no

way eliminates or reduces the fees owed.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 6, 2011
[OT06]




In re Altschul                                                                       Page 2